DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 9/23/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,14,19 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 8 which is cancelled causing confusion regarding the scope and meets and bounds of the claim.
Claim 14 depends from claim 9 and recites “the one or more wedges” which lacks antecedent basis in the claims.  It is unclear to what structure this recitation is referring causing confusion regarding the scope and meets and bounds of the claim.  Additionally the claim recites “comprises one or more walls”, because the dependence of the claim is uncertain, it is unclear if the one or more walls are the same as or in addition to the structure recited in claim 1 as follows “the construction system comprise end portions”, are the joined adjacent modules constitute the building construction of claim 1 the same as or different than the one or more walls of claim 14.  Appropriate clarification and/or correction is required to understand the scope and meets and bounds of the claim.
Claim 19 does not end in a period causing confusion regarding the scope of the claim as it is unclear if there are claim limitations missing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,7,16,17,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gibson (20140069040).
Claim 1.  Gibson discloses a building construction system for construction of a building, wherein the building construction system comprises a plurality of modules, each module comprising at least one centrally arranged insulation member (324) sandwiched between a first cover plate (364 or 360) and a second cover plate (the other of 364 or 360), 
wherein the at least one insulation member is made in polyurethane (PUR) or polyisocyanurate (PIR) (as noted at least at paragraph 0056), wherein at least a portion of first cover plates of adjacent modules are glued together to form a first joint (as noted at least at paragraphs 0060,0068,0075) and a portion of second cover plates of adjacent modules are glued together (as noted at least at paragraph 0077) to form a second joint between adjacent modules, the building construction system further comprising: 
a first connector (301) covering at least a portion of the first joint and glued to the first cover plates of the adjacent modules, a second connector (301) covering at least a portion of the second joint and glued to the second cover plates of the adjacent modules, and 
a reinforcement connection structure (126, as noted at paragraph 0088 where splines 301 can be used in addition to support members 126) extending between the first connector and the second connector, 
wherein the construction system comprises end portions extending parallel to the joints (where the end portions are at ends of an assembly of multiple adjacent modules), wherein the joints join adjacent modules constituting the building construction, wherein the joints are distanced from said end portions of the construction system.
Claim 4. A building construction system according to claim 1, wherein the reinforcement connection structure is substantially C-shaped or I-shaped, wherein the reinforcement connection structure comprises a plane or corrugated central portion (where the reinforcement connection structure 126 is C shaped and comprises a plane, as noted in the figures and at least at paragraph 0057) .
Claim 7.  A building construction system according to claim 1, wherein the first cover plate, the second cover plate and additional cover plates cover the insulation member from all sides (as noted in the figures and disclosure, where they are in tracks 114,116 that are additional cover plates that cover the top and bottom sides).
Claim 16.  A building construction system according to claim 1, wherein one or more of the modules are provided with one or more receiving portions (the top side) provided with one or more recesses (140) formed to receive an attachment structure.
Claim 17.   A building construction system according to claim 16, the attachment structure being a wedge (where it is capable of receiving an attachment structure that is a wedge).
Claim 19.  A building construction system according to claim 1, wherein the first joint, the second joint and the portion of the reinforcement connection structure that connects the first connector and the second connector extend along a common line (as seen in the figure 36)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (20140069040).
Claims 9,18.  Gibson discloses the building construction system according to claim 1, wherein respective first and second cover plates between adjacent modules, first and second connectors, and reinforcement connection structures are glued (as noted above) but does not expressly disclose that the adhesive has a flash point above 1.000C or above 1.200 C.
It is known to have adhesive having a flash point above 1.000C or 1.200C.  Accordingly it would have been obvious, at the time the invention was effectively filed, to one of ordinary skill in the art to pursue known design options and routine engineering to modify the building construction system of Gibson to have adhesive having a flashpoint above 1.000C or 1.200C to achieve the predictable result of suitable fire resistance and safety.  Where applicant discloses in the specification at least at page 4 and at page 7 that it is known to have adhesive with flash point above 1.000C or 1.200C to satisfy fire approval standards (and therefore it is known in the art to have the claimed adhesive flashpoint rating).
Claims 13,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (20140069040) in view of CA2265269.
Claim 13. Gibson discloses the building construction system according to claim 1, but does not expressly disclose that the building constr4uction system comprises one or more wedges having a basically conical cross-section along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis, wherein the width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of the wedge.
However it is known in the art to have a wedge connection system for connecting modular building construction systems where the wedge has the claimed features of a basically conical cross-section along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis, wherein the width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of the wedge.  For example CA2265269 discloses modules provided with one or more receiving portions (such as 22 or 24) provided with or more recesses (at 22/24) formed to receive an attachment structure (such as 32) and one or more wedges (34) shaped and configured to be receivingly attached to one or more of the recess of the receiving portions (as seen in the figures) and the wedge has a basically conical cross section (as seen in at least figures 2,3) along its longitudinal axis and is symmetric with respect to the plane spanned by its longitudinal axis and its normal axis wherein a width at the central portion of the top side of the wedge is smaller than the width at or near the end portions of the top side of the wedge (as seen in the at least figure 3, 5, 7).  Accordingly, at the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the building construction system modules to have the receiving portions, recesses, attachment structure and wedges (as noted above) as taught by CA2265269 to achieve the predictable result of a building construction system that is easily and securely assembled and put together (as taught by CA2265269).
Claim 14 (as best understood).  Gibson discloses the building construction system having one or more wedges (34) as noted in claim 13 above), but does not expressly disclose the gutters and wedges.  CA2265269 discloses a building construction system comprising one or more gutters (40) provided with the one or more wedges, and that the building construction system comprises one or more walls provided with one or more receiving portions (such as 22 or 24) having one or more of recesses (at 22/24) configured to receive the one or more wedges.   Accordingly, at the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the building construction system modules to have the receiving portions, recesses, attachment structure and wedges (as noted above) as taught by CA2265269 to achieve the predictable result of a building construction system that is easily and securely assembled and put together (as taught by CA2265269).
Claim 15.  Gibson discloses the building construction system according to claim 1, but does not expressly disclose that the one or more of the modules comprise a top portion provided with one or more openings, wherein the building construction system comprises a number of connection members comprising an upper insertion structure, a lower insertion structure and an intermediate structure provided there between, wherein the one or more openings are configured to receive the lower insertion structure, whereas the intermediate structure is wide enough to prevent the connection member from being moved further downwards once the intermediate structure is pressed against the top portion.
CA2265269 discloses a building construction system including modules having top portion provided with one or more openings (at 22/24) and a number of connection members (34) comprising an upper insertion structure (36) a lower insertion structure (40) and an intermediate structure between where the intermediate structure is wide enough to prevent the connection member from being moved further downwards once the intermediate structure is pressed against the top portion (as seen in the figures 7,10).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the system of Gibson to have the claimed openings, connection members, insertion structure, and intermediate structure (see above) as taught by CA2265269 to achieve the predictable result of a building system that can accommodate various configurations.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference of the previous rejection is used in the new grounds of rejection however it is an alternate embodiment/interpretation of the reference, not previously used in the rejection and therefore.  Since the interpretation of the previous rejection is not relied upon applicants arguments regarding the previous rejection are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635